The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Grant Kevin Riley's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.

                                                                  , C.J.
                                    Hardesty


                                    •,2.k2tX.C‘,.a)*6%,11".1.`"1**,
                                    Parraguirre




                                    Gibbons




cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Grant Kevin Riley
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2